DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al (2016/0000640) in view of David (10,070,621).
Regarding Claim 1, Lai et al teaches an alternating pressure garment (“garment with a plurality of integrated air bladders” Paragraph [0003]), comprising: a fabric or polymeric shell configured to fit around at least a portion of a companion animal (“may also be a vest, shirt, sweater, wrap around, shoulder strap, armband, backpack, long sleeve shirt/jacket, dress, blouse, hooded or unhooded, that covers any upper body part and/or arm areas.” Paragraph [0054]); one or more fasteners configured to secure the fabric or polymeric shell around the companion animal (“size adjustment strap 1004 to better fit the jacket to the user” Paragraph [0108]) ; a plurality of bladders disposed between the fabric or polymeric shell and the companion animal (“The air channels are sewn onto an inner fabric lining of the jacket” Paragraph [0105]); and a pressurizing module fluidly coupled to the plurality of bladders and configured to alternately pressurize at least a first group of the plurality of bladders and a second group of the plurality of bladders, such that the first group of the plurality of bladders is in an inflated state and the second group of the plurality of bladders is in a deflated state or the first group of the plurality of bladders is in a deflated state and the second group of the plurality of bladders is in an inflated state (“each bladder may be independently pressure controlled” Paragraph [0054]).
Lai does not teach the use of the alternating pressure garment on a companion animal.
However, David does teach the use of a vest used on companion animals, such as a dog, to reduce the anxiety in the companion animal. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vest of Lai to incorporate the use of an anxiety vest for dogs as taught by David. Doing so would decrease the anxiety of the companion animal.
Regarding Claim 2, Lai et al in view of David, teaches Claim 1 as discussed above. Lai et al teaches the alternating pressure garment further comprising one or more pressure sensors operably coupled to the pressurizing module configured to sense a pressure between one or 
Regarding Claim 3, Lai et al in view of David, teaches Claim 1 as discussed above. Lai et al teaches the alternating pressure garment further comprising one or more pressure sensors operably coupled to the pressurizing module configured to sense an air pressure in one or more of the plurality of bladders (“One sensor may be provided for each air bladder to detect the pressure in each air bladder.” Paragraph [0054]).
Regarding Claim 4, Lai et al in view of David, teaches Claim 1 as discussed above. Lai et al teaches the alternating pressure garment wherein the pressurizing module is configured to generate a vacuum pressure to deflate one or more of the plurality of bladders (“An exhausting pump may be required” Paragraph [0078]).
Regarding Claim 5, Lai et al in view of David, teaches Claim 1 as discussed above. Lai et al teaches the alternating pressure garment further comprising one or more bleed orifices configured to release pressure from the plurality of bladders (A mechanical release valve 1608 may also be provided for the lower body bladder 1612” Paragraph [0117]).
Regarding Claim 6, Lai et al in view of David, teaches Claim 1 as discussed above. Lai et al teaches the alternating pressure garment wherein the pressurizing module comprises a control unit configured to alternately pressurize the plurality of bladders based on one or more pressure functions (“The user can control the garment 200 using the app 300.” Paragraph [0053]; “each bladder may be independently pressure controlled” Paragraph [0054]; “The smart phone controller app allows automatically varying pressure within a time period,” Paragraph [0128]).
Regarding Claim 7, Lai et al in view of David, teaches Claim 6 as discussed above. Lai et al teaches the alternating pressure garment herein pressure functions cause the first group of the plurality of bladders and the second group of the plurality of bladders to alternately inflate and deflate periodically (“The user can control the garment 200 using the app 300.” Paragraph [0053]; “each bladder may be independently pressure controlled” Paragraph [0054]; “The smart phone controller app allows automatically varying pressure within a time period,” Paragraph [0128]).
Regarding Claim 8, Lai et al in view of David, teaches Claim 6 as discussed above. Lai et al teaches the alternating pressure garment herein pressure functions cause the first group of the plurality of bladders and the second group of the plurality of bladders to alternately inflate and deflate randomly (“The user can control the garment 200 using the app 300.” Paragraph [0053]; “each bladder may be independently pressure controlled” Paragraph [0054]; “The smart phone controller app allows automatically varying pressure within a time period,” Paragraph [0128]).
Regarding Claim 9, Lai et al in view of David, teaches Claim 6 as discussed above. Lai et al teaches the alternating pressure garment wherein the control unit further comprises a wireless communication module configured to receive the one or more pressure functions via a wireless network (“Bluetooth—Can be upgraded to Bluetooth Low Energy to allow low wireless communication power consumption” Paragraph [0068]).
Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US 2016/0000640) in view of David (US 10,070,621).
Regarding Claim 21, Lai et al teaches an alternating pressure garment (“a highly wearable garment with a plurality of integrated air bladders which can be independently pressure controlled” Paragraph [0003]), comprising: a fabric or polymeric shell configured to fit around at least a portion of a companion animal (“The garment may also be a vest, shirt, sweater, wrap around, shoulder strap, armband, backpack, long sleeve shirt/jacket, dress, blouse, hooded or unhooded, that covers any upper body part and/or arm areas.” Paragraph [0054]); one or more fasteners configured to secure the fabric or polymeric shell around the companion animal (“size adjustment strap 1004 to better fit the jacket to the user.” Paragraph [0108]); a plurality of bladders disposed between the fabric or polymeric shell and the companion animal (“The air channels are sewn onto an inner fabric lining of the jacket.” Paragraph [0105]), wherein the plurality of bladders extend longitudinally along a length of the alternating pressure garment (abdomen area 1106; Figures 11 and 39); and a pressurizing module fluidly coupled to the plurality of bladders and configured to alternately pressurize and depressurize the plurality of bladders (“each bladder may be independently pressure controlled” Paragraph [0054]), such that a first group of the plurality of bladders is in an inflated state and a second group of the plurality of bladders is in a deflated state or the first group of the plurality of bladders is in a deflated state and the second group of the plurality of bladders is in an inflated state (“each bladder may be independently pressure controlled” Paragraph [0054]).
Lai et al does not teach the use of the alternating pressure garment on a companion animal.
However, David does teach the use of a vest used on companion animals, such as a dog, to reduce the anxiety in the companion animal. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vest of Lai to incorporate the use of an anxiety vest for dogs as taught by David. Doing so would decrease the anxiety of the companion animal.
Regarding Claim 22, Lai et al in view of David, teaches Claim 21 as discussed above. Lai et al teaches the alternating pressure garment wherein the pressurizing module comprises a control unit configured to alternately pressurize the plurality of bladders based on one or more pressure functions (“The user can control the garment 200 using the app 300.” Paragraph [0053] “each bladder may be independently pressure controlled” Paragraph [0054] “The smart phone controller app allows automatically varying pressure within a time period,” Paragraph [0128]).
Regarding Claim 23, Lai et al in view of David, teaches Claim 22 as discussed above. Lai et al teaches the alternating pressure garment wherein the one or more pressure functions cause the plurality of bladders alternately inflate and deflate periodically (“The user can control the garment 200 using the app 300.” Paragraph [0053] “each bladder may be independently pressure controlled” Paragraph [0054] “The smart phone controller app allows automatically varying pressure within a time period,” Paragraph [0128]).
Regarding Claim 24, Lai et al in view of David, teaches Claim 22 as discussed above. Lai et al teaches the alternating pressure garment wherein the one or more pressure functions cause the plurality of bladders to alternately inflate and deflate randomly (“The user can control the garment 200 using the app 300.” Paragraph [0053] “each bladder may be independently pressure controlled” Paragraph [0054] “The smart phone controller app allows automatically varying pressure within a time period,” Paragraph [0128]).
Regarding Claim 25, Lai et al in view of David, teaches Claim 22 as discussed above. Lai et al teaches the alternating pressure garment wherein the control unit further comprises a wireless communication module configured to receive the one or more pressure functions via a wireless network (“Bluetooth—Can be upgraded to Bluetooth Low Energy to allow low wireless communication power consumption” Paragraph [0068]).

Response to Arguments
Applicant's arguments filed 01/03/22 have been fully considered but they are not persuasive. Applicant states “Lai does not contemplate an alternating pressure schema such that an increasing pressure in one set of bladders is dependent on the decreasing pressure in another set of bladders” on page 4 of arguments. This argument does not commensurate with the scope of the claim, as claim 1 does not rely on the increasing pressure in one bladder being dependent on the decreasing pressure in another bladder. Lai teaches the ability to individually control each of the bladders (“a plurality of integrated air bladders which can be independently pressure controlled” Paragraph [0003]). This shows that using these controls, the user can either manually control or automatically program the device to alternate one bladder or group of bladders to be increasing in pressure, while another bladder or group of bladders is decreasing in pressure. Additionally, the arguments regarding Claims 1 and 21 are not found persuasive as Lai clearly teaches the ability of the bladders to increase and decrease pressure independently and automatically as shown in the rejection above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALANNA KAY PETERSON whose telephone number is (571)272-6126. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.P./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642